Citation Nr: 1611809	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  07-07 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hand condition.

2.  Entitlement to a rating in excess of 10 percent for lumbar spondylosis with degenerative disc disease.

3.  Entitlement to a rating in excess of 10 percent for lateral ligament sprain of the right ankle.

4.  Entitlement to a rating in excess of 10 percent for hallux valgus and hallux rigidis with osteoarthritis of the metatarsophalangeal joint right foot. 

5.  Entitlement to a rating in excess of 10 percent for hallux valgus and hallux rigidis with osteoarthritis of the metatarsophalangeal joints of the left foot. 




REPRESENTATION

Veteran represented by:	Virginia  Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974, and from March 1979 to April 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2003 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a hand condition, a bilateral foot condition, and a back condition.  The Veteran through his representative, filed a notice of disagreement (NOD) in June 2004.  The Veteran timely perfected an appeal.  A statement of the case (SOC) was issued in February 2007 and Veteran filed a substantive appeal (via a statement in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007.

In December 2010, the Board, inter alia, remanded the claims on appeal to the Appeals Management Center (AMC), in Washington, DC, for additional development of the evidence.  

In June 2015, the RO, inter alia, granted the Veteran service connection for lumbar spondylosis with degenerative disc disease and lateral ligament sprain of the right ankle, as well as hallux valgus and hallux rigidis with osteoarthritis of the metatarsophalangeal joints of the right foot and the left foot.  As the June 2015 decision represents a full grant of the benefits sought with respect to the claims for service connection for bilateral foot and back conditions, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

After accomplishing the actions requested in the Board's December 2010 remand, the AMC continued to deny the claim for service connection for a hand condition (as reflected in a June 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate paperless, electronic Virtual VA file.  The documents in Virtual VA consist of various adjudication documents that are either duplicative of those contained in the VBMS file or irrelevant to the remaining matter for which an appeal has been perfected.

The Board's decision on the claim for service connection for a bilateral hand condition is set forth below.  The claims for higher initial ratings for lumbar spondylosis with degenerative disc disease, for lateral ligament sprain of the right ankle, and for hallux valgus and hallux rigidis with osteoarthritis of the metatarsophalangeal joints of the right foot and the left foot-for which the Veteran has completed the first of two actions required to place the matters in appellate status-are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted that he currently has a bilateral hand condition that was caused or aggravated by service, and the service treatment records document an in-service hand injury, such injury was acute; there is no credible evidence of continuous bilateral hand symptoms after service, as alleged, or medical evidence even suggesting a chronic bilateral hand disability for many years after service; and the only competent, probative, medical opinion evidence on the question of medical etiology weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hand condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a pre-rating letter dated in May 2003, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The May 2003 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2003 RO rating decision reflects the initial adjudication of the claim after issuance of the May 2003 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  In March 2011, the Veteran underwent a VA examination to obtain medical information and opinion as to the nature and etiology of his claimed bilateral hand condition, which was requested pursuant to the Board's December 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the claim are various statements by the Veteran and by his attorney, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  As indicated, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran contends that his alleged bilateral hand condition, to include arthritis, is related to an injury he sustained in June 1974 after a fall while in service.  The Veteran contends that he has suffered from swollen, stiff, and painful hands since service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases, including arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic diseases shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted, a claim for service connection, requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, service treatment records document complaints of a hand injury, which was determined to be a contusion, following a fall in June 1974.  There was no mention of any puncture or penetrating wounds.  The treatment notes reflected that an X-ray, showed no fracture and no mention of any foreign bodies.  The remainder of the service treatment records are silent for any bilateral hand conditions.  

Post-service treatment records include the report of an April 2002 VA hand X-ray, VA treatment notes, and VA examinations.  The April 2002 X-ray revealed mild degenerative changes and metallic pellets in the right hand, but no other bony or joint abnormalities.  VA treatment notes from January and December 2003, and July 2007 reflect the Veteran's complaints of constant pain in his hands, feet and back as well as joint swelling and stiffness.  In addition, the July 2007 VA treatment note reported a history and exam "consistent with osteoarthritis of the hand joints and knees."  

The report of a March 1977 VA examination reflects that the Veteran had a history of injury and fracture of the left arm in September 1974.  The Veteran reported that he had surgery where a metal pin was inserted.  The examiner noted that the Veteran had a scar on the left elbow from the procedure, but that the Veteran had "good function of hands, good manual dexterity, good grips bilaterally, no impairment of grip on the left hand."  The examiner offered no opinion or diagnosis as to any hand conditions to include arthritis. 

The reports of July 1995 and May 1999 VA examinations noted that the Veteran's hand grip was "5/5 bilaterally and muscle strength 5/5 bilaterally."  The examiners did not report any complaints of swollen, stiff, or painful hands.  The examiners made no determination as to the Veteran's hands and offered no diagnosis.  

The report of a June 2006 VA examination reflects the examiner's review of the Veteran's April 2002 X-rays, his claims file as well as an interview and examination of the Veteran.  The examiner's review of the April 2002 X-ray revealed two metal pellets in the web space between the index and thumb of the Veteran's right hand.  The examiner noted that the pellets did not involve the bone or the joints.  The examiner reported that the Veteran denied any knowledge of the pellets and that he expressed "no knowledge as to why they were even x-rayed before or why [the examiner was] asking about his right hand."  The examiner determined that he "[could] not state that there was any arthritis truly present in any of the adjacent joints that is the metacarpal phalangeal joints of the index finger or thumb" from the April 2002 X-rays.  The examiner noted that while the Veteran's treatment records reflect that the Veteran was treated in June 1974 for pain in his right hand after a fall, there was no penetrating wound, no fracture and the final diagnosis was a contusion.  

Physical examination revealed no swelling in comparing the right and left hands and full range of motion of metacarpal and interphalangeal joints of the thumb and fingers.  The Veteran indicated that he had no other symtpoms related to his hands other than swelling.  The Veteran was not aware of any weakness or problems with his grip.  The examiner determined that the examination of the right hand was negative, and that his only diagnosis was the presence of the foreign bodies.  The examiner found that the foreign bodies had no relationship to the Veteran's military service and that the Veteran had "no complaints referable to the right hand."

The report of a March 2011 VA examination reflects the Veteran's complaints that "in the morning both hands are swollen and feel stiff and after about an hour they loosen up and he is thereafter asymptomatic."  The Veteran reported that he has had these symptoms since approximately 2007 to 2008.  The Veteran reported no pain, that he can handle keys, coins, papers, zippers, buttons, and that he can write without any defect or complaint.  The examiner reviewed the April 2002 X-rays and noted that while the radiologist identified "mild degenerative changes, right first metatarsophalangeal joint," the examiner found "no evidence of osteoarthritis."  

On physical examination, the examiner found that both of the Veteran's hands were heavy, but that there was no specific joint swelling and no bone deformities.  The examiner found no muscle atrophy, and full and complete motion of all interphalangeal and metacarpophalangeal joints.  The examiner noted that X-rays of the Veteran's hands revealed "no evidence of osteoarthritis of any joint, "  and that the radiologist  noted "there is no evidence of fracture, dislocation, arthritis change or other bone abnormality" for either of the Veteran's hands.  Based on this evidence, the VA  examiner determined that there was no pathology with reference to the Veteran's hands.  The examiner's rationale noted that he"[found] no disability with reference to the hands based upon any military experience.  There is no indication that there is any causal or etiological relationship of the Veteran's current symptoms to anything that occurred in the military.  This is based upon the fact there are no records to suggest otherwise and the Veteran's clinical examination is quite negative."

Considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection must be denied. 

At the outset, the Board notes that the evidence on the question of whether the Veteran, in fact, has-or, at any point pertinent to the current appeal, has had- a current right hand disability is equivocal.  As noted above, the current disability requirement for an award of service connection is met when a veteran has a disability shortly prior to or at the time he files his claim for service connection or during the pendency of that claim.  See Romanowsky and McClain, supra.   Here while the radiologist who interpreted the April 2002 X-ray observed mild degenerative changes, and the VA physician who wrote the July 2007 treatment note indicated that the Veteran's conditions and exam were "consistent with osteoarthritis of the hands and knees", and the June 2006 VA examiner stated that he "[could] not state that there was any arthritis truly present in any of the adjacent joints" from the April 2002 X-rays.  In addition, the March 2011 VA examiner specifically noted that he found "no evidence of osteoarthritis" upon his review of the April 2002 X-rays.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1110 . Thus, where competent, credible and probative evidence does not establish that, fundamentally, the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet App. 223, 225  (1992).  See also Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

In this case, however, even if the Board accepts comments in the April 2002 radiology report and the July 2007 treatment note as indicative of the presence of current disability during the period under consideration-notwithstanding the June 2006 and March 2011 VA examiners' contrary finding and conclusions-as discussed in more detail, below, the claim for service connection for a bilateral hand condition would still be denied on the basis of medical between any such disability and the Veteran's  military service. 

As indicated, the Veteran's service treatment records reflect that the Veteran suffered a fall in June 1974, but that X-ray revealed no fracture, and the remainder of the service treatment records were silent as to any bilateral hand conditions.  With respect to the post-service medical records, the first clinical evidence of any chronic bilateral hand condition was in April 2002, nearly 7 years after the Veteran was discharged from service.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Moreover, the only competent, probative opinion to address the medical relationship, if any, any current bilateral hand problems and the Veteran's service weighs against the claim.  The medical professional who examined the Veteran and provided the March 2011 opinion explicitly rendered a conclusion that weighs against a finding of service connection for any current bilateral hand disability.  The examiner stated that he "[found] no disability with reference to the hands based upon any military experience," and he opined "[t]here is no indication that there is any causal or etiological relationship of the Veteran's current symptoms to anything that occurred in the military."  The examiner's rationale was that there are no records to suggest a medical connection and that "the Veteran's clinical examination is quite negative."  This opinion clearly was based on examination of the Veteran, full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between a current bilateral hand disability and service-and neither the Veteran nor his attorney had identified any such evidence or opinion. 

In fact, the only evidence that tends to support the claim consists of the Veteran's own assertions advanced in connection with the claim on appeal.  In this regard, the Veteran has asserted that he has suffered from stiff and swollen joints as well as constant pain in his hands since his in-service fall.  However, the July 1995 and May 1999 VA examiners did not note any complaints of swollen, stiff or painful hands.  In addition, the report of the June 2006 VA examination reflects that the Veteran denied any knowledge as to why his hands were X-rayed in April 2002 or why the current examiner was inquiring after the status of the Veteran's right hand.  Further, during the March 2011 VA examination, the Veteran reported that his hands were swollen and stiff in the morning but that they became asymptomatic after about an hour, and that he had no pain.  In light of these contradictory statements-as well as the absence of any documented complaints referable to any chronic l hand condition for many years post-service-the  Board finds that any current assertions as continuity of bilateral  hand symptoms since  service are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the Veteran and/or his attorney that there exists a medical relationship between any current bilateral hand disability and service-to include the fall and associated injury therein-the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of the disability at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his attorney is shown to be other than a lay persons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion as to the complex medical matters upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran can neither support his claim, nor counter the competent, probative opinion of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that, the claim for service connection for a bilateral hand condition must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral hand condition is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

In June 2015, the AOJ granted the Veteran service connection for lumbar spondylosis with degenerative disc disease, and lateral ligament sprain of the right ankle, and assigned each a 10 percent disability rating, effective May 1, 1995.  The AOJ also granted service connection for hallux valgus and hallux rigidis with osteoarthritis of the metatarsophalangeal joints of the right foot and the left foot,  and assigned each a 10 percent disability rating, effective July 17, 2002.  A November 2015 letter provided notice of the awards, and in a faxed document received on February 1, 2016, the Veteran disagreed with the initial ratings assigned.  

The AOJ has not yet issued an SOC with respect to the above-referenced higher initial rating claims-the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

Furnish to the Veteran and his attorney an SOC addressing the claims for higher initial ratings for lumbar spondylosis with degenerative disc disease, for lateral ligament sprain of the right ankle, and for hallux valgus and hallux rigidis with osteoarthritis of the metatarsophalangeal joints of the right foot and the left foot.  Also, furnish a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to each claim.

The Veteran is hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as  regards the claims identified above, within 60 days of the issuance of the SOC, or the remainder of the one-year appeal period following notification of the denials, whichever period ends later.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


